Citation Nr: 9928178	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  97-32 944A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in 
the Board of Veteran's Appeals' October 1997 decision denying 
entitlement to service connection for an injury to the left 
jaw secondary to a motor vehicle accident.

2.  Whether there was CUE in the Board of Veteran's Appeals' 
October 1997 decision denying entitlement to service 
connection for residuals of a shrapnel wound to the right 
thigh.

3.  Whether there was CUE in the Board of Veteran's Appeals' 
October 1997 decision denying entitlement to service 
connection for residuals of a shrapnel wound to the left jaw.

4.  Whether there was CUE in the Board of Veteran's Appeals' 
October 1997 decision denying entitlement to service 
connection for pulmonary tuberculosis.

5.  Whether there was CUE in the Board of Veteran's Appeals' 
October 1997 decision denying entitlement to service 
connection for pneumonitis.

6.  Whether there was CUE in the Board of Veteran's Appeals' 
October 1997 decision denying entitlement to service 
connection for residuals of a shrapnel wound to the left 
neck.

7.  Whether there was CUE in the Board of Veteran's Appeals' 
October 1997 decision denying entitlement to service 
connection for a splinter wound to the chest.


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1946 to May 
1949.

This case comes before the Board of Veteran's Appeals (Board) 
on motion by the moving party alleging CUE in an October 1997 
Board decision.


FINDINGS OF FACT

1.  In October 1997, the Board issued a decision in which it 
concluded that the moving party's claims for service 
connection for an injury to the left jaw secondary to a motor 
vehicle accident, residuals of shrapnel wounds to the right 
thigh, left jaw and left neck, pulmonary tuberculosis, 
pneumonitis, and a splinter wound to the chest were not well 
grounded.

2.  The Board's decision of October 1997 was supported by 
evidence then of record, and it is not shown that the 
applicable statutory and regulatory provisions existing at 
that time were ignored or incorrectly applied.


CONCLUSION OF LAW

The Board's October 1997 decision did not contain CUE.  38 
U.S.C.A. § 7111 (West Supp. 1998); 64 Fed. Reg. 2134-2141 
(January 13, 1999) and 64 Fed. Reg. 7090-91 (February 12, 
1999) (to be codified at 38 C.F.R. §§ 20.1400-20.1411).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

A May 1993 rating decision denied service connection for 
residuals of an injury to the left jaw secondary to a motor 
vehicle accident, residuals of shrapnel wounds to the right 
thigh and left jaw, and pulmonary tuberculosis.  In August 
1993, the RO denied service connection for pneumonitis, 
residuals of a shrapnel wound to the left neck, and residuals 
of a splinter wound to the chest.  The moving party filed a 
notice of disagreement (NOD) with these decisions in February 
1994, and submitted a substantive appeal (Form 9) in May 
1994, perfecting his appeal.

In October 1997, the Board denied the moving party's claims 
of entitlement to service connection for an injury to the 
left jaw secondary to a motor vehicle accident, residuals of 
shrapnel wounds to the right thigh, left jaw and left neck, 
pulmonary tuberculosis, pneumonitis, and a splinter wound to 
the chest.  The Board cited to the U.S. Court of Appeals for 
Veterans Claims (Court) decisions in Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) and Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992), in support of the determination that the 
moving party's claims for service connection were not well 
grounded.  
 
Later that month, the moving party sought reconsideration of 
the Board's October 1997 determination. Reconsideration of 
the determination was denied in February 1998.  At that time, 
the moving party was informed that the Board was engaged in 
promulgating regulations regarding revision of prior Board 
decisions on the grounds of CUE and had decided to defer 
determinations on all such requests until these regulations 
had been finalized.  

In April 1999, the Board provided to the moving party a copy 
of the pertinent regulations regarding a request for CUE 
review of a Board decision.  He was advised to review the 
pertinent regulations and specifically confirm that he wished 
to proceed with CUE review.  In May 1999 correspondence, the 
moving party advanced arguments that the Board construes to 
confirm that he was pursuing CUE review. 

Analysis

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 64 Fed. Reg. 2134-2141 (1999) and 64 Fed. Reg. 7090-91 
(February 12, 1999) (to be codified at 38 C.F.R. §§ 20.1400-
1411).  Pursuant to 64 Fed. Reg. 2134, 2139 (1999) (to be 
codified at 38 C.F.R. § 20.1404(b)), the motion alleging CUE 
in a prior Board decision must set forth clearly and 
specifically the alleged CUE, or errors of fact or law in the 
Board decision, the legal or factual basis for such 
allegations, and why the result would have been different but 
for the alleged error.  Non-specific allegations of failure 
to follow regulations or failure to give due process, or any 
other general, non-specific allegations of error, are 
insufficient to satisfy the requirement of the previous 
sentence.  Motions that fail to comply with the requirements 
set forth in this paragraph shall be denied.  

Rule 1403, which is currently found at 64 Fed. Reg. 2134, 
2139 (1999), and is to be codified at 38 C.F.R. § 20.1403, 
relates to what constitutes CUE and what does not, and 
provides as follows:

(a) General.  Clear and unmistakable error is 
a very specific and rare kind of error.  It 
is the kind of error, of fact or of law, that 
when called to the attention of later 
reviewers compels the conclusion, to which 
reasonable minds could not differ, that the 
result would have been manifestly different 
but for the error.  Generally, either the 
correct facts, as they were known at the 
time, were not before the Board, or the 
statutory and regulatory provisions extant at 
the time were incorrectly applied.  

(b) Record to be reviewed.--(1) General.  
Review for clear and unmistakable error in a 
prior Board decision must be based on the 
record and the law that existed when that 
decision was made.

(2) Special rule for Board decisions issued 
on or after July 21, 1992.  For a Board 
decision issued on or after July 21, 1992, 
the record that existed when that decision 
was made includes relevant documents 
possessed by the Department of Veterans 
Affairs not later than 90 days before such 
record was transferred to the Board for 
review in reaching that decision, provided 
that the documents could reasonably be 
expected to be part of the record.

(c) Errors that constitute clear and 
unmistakable error.  To warrant revision of a 
Board decision on the grounds of clear and 
unmistakable error, there must have been an 
error in the Board's adjudication of the 
appeal which, had it not been made, would 
have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that 
a different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d) Examples of situations that are not clear 
and unmistakable error.--(1) Changed 
diagnosis.  A new medical diagnosis that 
"corrects" an earlier diagnosis considered 
in a Board decision.

(2) Duty to assist.  The Secretary's failure 
to fulfill the duty to assist.

(3) Evaluation of evidence.  A disagreement 
as to how the facts were weighed or 
evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a statute or 
regulation where, subsequent to the Board 
decision challenged, there has been a change 
in the interpretation of the statute or 
regulation.

(Authority: 38 U.S.C.A. § 501(a), 7111).

In this case, the moving party has not demonstrated that the 
Board's October 1997 decision contains CUE.  As stated by the 
Court, for CUE to exist:  

(1) "[e]ither the correct facts, as they 
were known at that time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated), or the statutory 
or regulatory provisions extant at the 
time were incorrectly applied," (2) the 
error must be "undebatable" and the 
sort "which, had it not been made, would 
have manifestly changed the outcome at 
the time it was made," and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time of the prior adjudication in 
question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).  

The Board must emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  CUE "are errors that are undebatable, so that it 
can be said that reasonable minds could only conclude that 
the original decision was fatally flawed at the time it was 
made."  Russell, 3 Vet. App. at 313.  "It must always be 
remembered that [clear and unmistakable error] is a very 
specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  A disagreement with how the Board 
evaluated the facts is inadequate to raise the claim of clear 
and unmistakable error.  Luallen v. Brown, 8 Vet. App. 92, 95 
(1995). 

After careful review of the evidence of record, the 
undersigned concludes that the moving party has not set forth 
specific allegations of error, either of fact or law, in the 
October 1997 decision by the Board.  In fact, his contentions 
amount to a disagreement with the outcome of this decision.  
He has not set forth any basis for a finding of error or any 
indication why the result of this decision would have been 
different but for an alleged error.  Accordingly, in the 
absence of any additional allegations, the motion is denied.


ORDER

The motion for revision of the October 1997 Board decision on 
the grounds of CUE is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

